Case: 18-50060      Document: 00514676816         Page: 1    Date Filed: 10/10/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 18-50060
                                                                                  Fifth Circuit

                                                                                FILED
                                 Conference Calendar                     October 10, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JESUS HUMBERTO ESQUIVEL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:17-CR-220-1


Before DENNIS, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Jesus Humberto Esquivel has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Esquivel has not filed a response.
       While counsel addresses the validity of the appeal waiver in Esquivel’s
plea agreement, counsel does not discuss the district court’s compliance with


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50060    Document: 00514676816     Page: 2   Date Filed: 10/10/2018


                                 No. 18-50060

Federal Rule of Criminal Procedure 11. An appellate waiver does not waive
the district court’s compliance with Rule 11 or the need for counsel to brief the
issue adequately in an Anders brief. See United States v. Carreon-Ibarra, 673
F.3d 358, 362 n.3 (5th Cir. 2012); United States v. Brown, 328 F.3d 787, 789-
90 (5th Cir. 2003). However, our independent review confirms that the guilty
plea was knowing and voluntary. We thus concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review. Therefore,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                       2